DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Though the originally Application has support for the incomplete status sent the crew can restrict the aircraft from taking off, it doesn’t support the amendment to claim 13 requiring the controller to be configured to perform the step of restricting the aircraft from taking off.  For this reason, the added limitation is considered to be new matter.  Claims 16-20 are rejected since they suffer the same defects as the claims from which they depend. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4-6, 10-13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucky et al. (U.S. 2004/0186634 A1), hereinafter “Lucky” in view of Agrawal (U.S. 2018/0229856 A1).

Lucky teaches a method for operating a potable water system in an aircraft 10 comprising the steps of determining by a controller 48 flight data associated with a flight, wherein the flight data includes e.g. arrival time [0026]; determining passenger data, including e.g. number of passengers [0026]; determining an estimated water consumption and water quantity based on the aforementioned data [0008] and transmitting by the controller a quantity value for the flight to a water fulfillment system (see whole document including 0008, 0026-0027, and 0031) [as in claims 1 and 10-11] .


    PNG
    media_image1.png
    277
    434
    media_image1.png
    Greyscale


Lucky isn’t explicit about transmitting a completed status or an incomplete status about the water quantity in the potable water system or restricting the aircraft from taking off in response to receiving an incomplete status, but such is obvious in view of Agrawal.

Agrawal teaches monitoring aircraft turnaround activities that occur at an airport between flights (represented by the dashed-line arrows in figure 3).  The turnaround activities include filling the aircraft with enough water for the intended flight [0017].  Also monitored are the aircraft operational parameters that includes water quantity filled.  The parameters are displayed e.g. on the user interface associated with the ground station systems 202 [0027].  The turnaround activity data recorded includes time stamps indicating the portable water filling start (equivalent to the claimed incomplete status) and the portable water filling stop (equivalent to the claimed step of transmitting a completed status) [0031].  The statuses concerning the water filling parameters can be sent to the interfaces associated with the on-board computing system and/or the ground station system for viewing [0034].

In addition, alerts (statuses) may be sent when an operational parameter related to the turnabout activity is below a threshold value (also equivalent to the incomplete status of the water quanity)[0018, 0026].

It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention for the controller of Lucky to transmit completed or incomplete statuses concerning the water quantity amount as in Agarwal, since Agarwal teaches minimizing time taken to preform turnaround activities and minimizing delays [0036+].  

As for step restricting take off of the aircraft if a water quantity alert (status) of incomplete is received, such would have been obvious since both references are concerned with having sufficient water for the flight.  Also, the delay sought to be minimized by Agrawal always includes allowing sufficient time for necessary turnabout activities. 

Agarwal also teaches wireless transmission [0022] [as in claim 12].


In addition, the modified Lucking would make obvious the controller configured to perform the steps explained above.  He also teaches various sensors (e.g. 22, 26, 28, 34) configured to collect water data and equipment data and a display 64 for displaying information to the ground crew during service mode [0031][as in claim 13].

As for claims 4-6 and 16-18, Lucky teaches monitoring water consumption during the flight, analyzing the rate of consumption along with remaining flight duration to determine if enough water remains to fulfill expected need.  If not, he teaches conserving water by adjusting flow rate.  If it is determined that an excess amount of water exist, he teaches evacuation thereof [0011, 0027].  

Claims 7-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lucky in view of Agrawal, as applied to claims 1 and 13 and in further view of Hsueh (U.S. 2006/0169645).  

    PNG
    media_image2.png
    394
    485
    media_image2.png
    Greyscale

 Hsueh teaches a method and system for monitoring water quality in a potable water system including a sensor 106 and a control unit 138.  Hsueh teaches monitoring water quality (e.g. by an ORP sensor indicative of water quality).  When the control unit 138 senses water quality (by sensor 106) has fallen, remedial action is taken by adjusting valve 118 to increase flow to the bypass water-treatment module 30.  Travelling through the module, disinfectant is essentially mixed with the water flowing therethrough to increase residual disinfectant (e.g. chlorine) and the water quality thereof (0027-0030) [as in claims 7, 9, and 19].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the disinfection system of Hsueh in the invention of the modified Lucky, to ensure that the water is potable and to prevent the formation of biofilm (abstract).

As for claims 8 and 20, the modified Lucky teaches sending alerts when parameters are out of range (see 0026 of Agrawal).  It would have been obvious to send an alert when the water quality has fallen in the modified Lucky to notify that the water should not be ingested or to notify that the disinfection system has failed. 

Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive for the following reasons:
As explained above the data recorded, monitored, and displayed of the modified Lucky includes time stamps indicating the portable water filling start (equivalent to the claimed incomplete status) and the portable water filling stop (equivalent to the claimed step of transmitting a completed status) [0031].  In addition, the alerts sent when an operational parameter related to the turnabout activity (like the water quantity filled) is also considered to be equivalent to the incomplete statuses.
Also, restricting the takeoff of the aircraft if a water quantity alert (status) of incomplete is received would have been obvious since both references are concerned with having enough water for the flight, such that preventing takeoff before all turnabout activities are completed would have been obvious.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778